O’Neill, J.,
dissenting. I concur in paragraphs one, two and three of the syllabus but dissent from paragraph four of the syllabus and from the judgment.
Even though an injunction can not be granted against the *530construction of the sewer for the reason that it has been completed, an injunction against the expanded use of the plaintiffs’ property could be granted until compensation has been paid for such expanded use, or the prayer of the petition for general relief is sufficiently broad to justify an award of damages.
Taft, C. J., concurs in the foregoing dissenting opinion.